Citation Nr: 1437689	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  11-22 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 20 percent for lumbar spine degenerative disc disease (DDD).

2.  Entitlement to an initial disability rating in excess of 40 percent for right lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran and N.G. 



ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to January 1965. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which granted service connection for lumbar spine DDD and right lower extremity radiculopathy, effective November 22, 2010.  

The Veteran was afforded a Videoconference hearing before the undersigned Veterans Law Judge in January 2014.  A written transcript of this hearing was prepared and incorporated into the evidence of record.

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the VBMS file or are irrelevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability has been manifested by pain, with forward flexion limited to 45 degrees at worst.  There is no ankylosis of the lumbar spine, and there have been no incapacitating episodes.  

2.  The Veteran's radiculopathy of the right lower extremity has been manifested by no more than moderate incomplete paralysis.  


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for a lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5239 (2013).

2.  The criteria for an initial rating greater than 40 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this appeal, in a November 2010 letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claim for service connection.  This letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The November 2010 letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The February 2011 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the November 2010 letter meets the VCAA's timing of notice requirement.

Additionally, the appeal arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i)  (2011).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565   (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private treatment records, VA examination reports, the January 2014 hearing transcript, and statements from the Veteran and his representative.  

Further, the Veteran has been medically evaluated in conjunction with his claims.  The Board notes that the VA examiners correctly recited the Veteran's pertinent medical history and examined the Veteran's disability.  It is thus clear that the examiners had the information required to properly consider the Board's inquiries.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The resulting medical opinions are considered adequate for adjudication purposes as they are based on consideration of the Veteran's medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Lastly, the record fails to show harmful error under Bryant as the development necessary to substantiate the claim was conducted.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010) ("[A]lthough the Board hearing officer did not explicitly lay out the material issues of medical nexus and current disability, the record reflects that they were developed by the Secretary-to include medical examination reports on each of these disabilities and any nexus to service-and there was no indication that the represented appellant had any additional information to submit.  Accordingly, the 'clarity and completeness of the hearing record' was intact with respect to these disabilities and the purpose of § 3.103(c)(2) was fulfilled.").

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2013); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2013); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2013); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2013).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Although the regulations do not give past medical reports precedence over current findings, the Board is to consider a veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 35 (1999).  A veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

1.  Lumbar Spine degenerative disc disease

The Veteran contends that he is entitled to a higher disability rating for his lumbar spine degenerative disk disease.  Such disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237, as 20 percent disabling from November 22, 2010.

The General Rating Formula for Diseases and Injuries of the Spine provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent evaluation requires evidence of forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation requires evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).  Any associated objective neurologic abnormalities should be evaluated separately, under an appropriate diagnostic code.  Id. at Note 1.

The Veteran was first provided a VA examination for his back condition in February 2011.  The examiner conducted a full review of the Veteran's claims file, to include the service treatment records showing the Veteran's motor vehicle accident and subsequent back injury that resulted in radiculopathy as well.  The Veteran reported that his first back surgery occurred in the 1980s, which improved his back and radiculopathy.  In the 1990s, the Veteran underwent a second surgery, which again provided some relief.  However, the Veteran reported a worsening of symptoms since then.  He described low back pain, stiffness, and achiness, with occasional spasms affecting the paralumbar musculature.  He also described daily radiculopathy pain associated with the right foot.  He denied weakness.  He also denied chiropractic care, physical therapy, and injections in the previous years.  He reported weekly flare-ups, precipitated by changes in weather as well as "overexertion" with attempts at bending, lifting, or twisting.  He stated that flare-ups are moderate in severity and last hours up to 1-2 days in duration.  The Veteran uses heat, rest, and activity limitation as alleviating factors.  The Veteran reported the use of a cane for ambulation; he stated he could walk up to one block and could tolerate standing for no more than 5 minutes at a time.  

On examination, the examiner noted that the Veteran had a slow, antalgic gait; his spine showed "lumbar flattening," but no other abnormal spinal curvatures.  There were no objective signs of spasm, atrophy, guarding on the left side, tenderness on the right side, or weakness.  However, the examiner noted guarding on the right side, pain with motion bilaterally, and tenderness on the left side.  The examiner noted that the above-noted abnormalities were responsible for the abnormal gait and/or spinal contour.  On peripheral nerve testing, the Veteran's knee jerk was hypoactive, 1+, bilaterally, and his ankle jerk was hypoactive, 1+, on the left side.  His sensory examination was normal and on motor examination, he exhibited full strength.  Range of motion testing revealed that the Veteran had extension to 15 degrees, with pain beginning at 10 degrees; flexion to 45 degrees, with pain beginning at 35 degrees; left lateral flexion to 20 degrees, with pain beginning at 15 degrees; right lateral flexion to 15 degrees, with pain beginning at 10 degrees; left lateral rotation to 20 degrees, with pain beginning at 15 degrees; and right lateral rotation to 15 degrees, with pain beginning at 10 degrees.  The examiner noted that the Veteran's pain increased on repetitive use testing, but he did not have additional weakness, excess fatigability, incoordination, lack of endurance, or additional loss in range of motion with repetitive use.  The examiner stated that he could not address additional limitation due to flare-ups without resorting to speculation.  The examiner diagnosed the Veteran with lumbar spine degenerative disk disease with right lower extremity radiculopathy.  He stated that the Veteran's disability results in decreased mobility; problems with lifting and carrying; and difficulty reaching, lifting, bending, twisting, prolonged sitting, and prolonged weight-bearing.  

The Veteran was afforded another VA examination in January 2012 at which time the Veteran indicated that his mobility had worsened over the previous 7 months and that he required use of a scooter.  He stated that his back pain and radiculopathy occurs with lifting, stretching, reaching, and dressing.  He also stated that he needed help with bathing and that he had poor stamina.  The Veteran reported flare-ups that occur when the weather worsens.  He explained that the pain is "needle-like" discomfort and limits his ability to move at all.  

On range of motion examination, the Veteran's forward flexion was limited to 45 degrees and painful motion began at 40 degrees; his extension was limited to 0 degrees; his right lateral flexion was limited to 10 degrees, with painful motion beginning at 5 degrees; his left lateral flexion was limited to 15 degrees, with no evidence of painful motion; his right lateral rotation was limited to 5 degrees, with painful motion beginning at 5 degrees; and his left lateral rotation was limited to 10 degrees, with painful motion beginning at 5 degrees.  The examiner was unable to perform repetitive-use testing because the Veteran was in pain and the examiner had to "catch him from falling to the right secondary to pain and right leg giving out."  The Veteran's functional loss resulted in less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  The Veteran denied localized tenderness or pain to palpation, guarding, and muscle spasms.  The Veteran exhibited reduced muscle strength in his hips, knees, ankles, and toes.  In addition, the Veteran showed hypoactive reflexes in his right knee and right ankle.  His sensory examination was normal bilaterally.  

The Veteran reported using a cane and a scooter to assist with mobility.  Radiology reports showed the lumbar spine with advanced degenerative disc changes at L4-L5.  The examiner also noted generalized anterior osteophytes and advanced hypertrophic changes in the facets.  

In February 2012, an addendum opinion was requested to determine if the Veteran had any scars related to his back condition or radiculopathy, whether radiculopathy of the left lower extremity is related to the Veteran's back condition, and whether the Veteran's constipation is related to his back condition.  The examiner found that there did not appear to be any painful or unstable scars during the recent examinations or interviews of the Veteran.  The examiner noted that the Veteran had undergone 2 back surgeries but that there did not appear to be any painful or unstable scars reported.  With regard to the Veteran's left lower extremity radiculopathy symptoms, the examiner conceded that the Veteran's examination indicated some symptoms that could be associated with his degenerative disk disease.  The examiner found that the Veteran's constipation is at least as likely as not related to the Veteran's back problems, but that "it does not warrant a separate diagnosis, as it is only a symptom."  

In April 2012, another disability benefits questionnaire was completed for the Veteran's lumbar spine degenerative disk disease.  Upon range of motion testing, the examiner found that the Veteran had forward flexion to 45 degrees, with pain beginning at 25 degrees; extension to 15 degrees, with pain beginning at 5 degrees; right lateral flexion to 15 degrees, with pain beginning at 5 degrees; right lateral flexion to 20 degrees, with pain beginning at 15 degrees; right lateral rotation to 15 degrees, with pain beginning at 10 degrees; and left lateral rotation to 20 degrees, with painful motion at 10 degrees.  The examiner was unable to perform repetitive-use testing due to extreme pain; the Veteran required 20 to 25 seconds to recover.  The examiner noted that the Veteran would have functional loss due to the lumbar spine disability, but did not specify what, in particular, would be affected.  The Veteran had moderate tenderness or pain on palpation of the thoracolumbar spine.  The Veteran's lower extremity strength was limited in every sense; his hip flexion strength was limited bilaterally to 3/5 strength; his strength in knee extension was 4/5 bilaterally; his ankle plantar flexion was 2/5 on the right and 1/5 on the left; his ankle dorsiflexion was 0/5 on the right and 1/5 on the left; and his great toe extension was 2/5 bilaterally.  The Veteran's reflexes were normal bilaterally.  On sensory examination, the Veteran's right lower extremity exhibited reduced sensation to touch in all locations.  The left lower extremity had normal sensory results.  The straight-leg raise testing was negative.  The examiner also found that the Veteran has intervertebral disc syndrome (IVDS) and found that the Veteran had experienced incapacitating episodes over the past 12 months, which he indicated were episodes when the Veteran was "unable to get out of bed."  There was  no evidence that they had been ordered by a physician.  The Veteran reported the use of a cane for ambulation.  The examiner noted that the Veteran did have a scar related to his back surgeries, but he did not note the size or explain whether it was painful or unstable.  

The Veteran was provided another VA examination regarding his degenerative disc disease in February 2013.  During the examination, the Veteran reported continual daily back pain and flare-ups that occur with cold weather or when the he is standing or walking.  Range of motion testing showed the Veteran had flexion to 60 degrees with painful motion beginning at 60 degrees; he had extension to 15 degrees, with painful motion beginning at 15 degrees; right lateral flexion to 20 degrees, with pain beginning at 20 degrees; left lateral flexion to 20 degrees, with painful motion to 20 degrees; lateral rotation to 20 degrees bilaterally, with pain beginning at 20 degrees on each side.  The examiner indicated that the Veteran was unable to complete repetitive use testing with 3 repetitions, due to extreme pain, but he did perform repetitive use testing with 2 repetitions.  After repetition, the Veteran's flexion was limited to 55 degrees, extension was limited to 15 degrees, lateral flexion bilaterally was limited to 20 degrees, and lateral rotation bilaterally was limited to 20 degrees.  The examiner noted the Veteran's additional loss of range of motion on repetition.  He also noted that the Veteran's functional loss resulted in less movement than normal, excess fatigability, incoordination, pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  There was no evidence of guarding or muscle spasms.  The Veteran exhibited reduced strength in all of his lower extremities bilaterally.  His reflexes were hypoactive, 1+, in the knees and ankles bilaterally.  He also had decreased sensitivity in the upper anterior thigh, the thigh and knee, and the feet and toes bilaterally.  His sensory examination was normal in the lower legs and ankles bilaterally.  The Veteran was unable to perform the straight leg raising test.  There were no other neurologic abnormalities other than the Veteran's diagnosed, and separately rated, radiculopathy of the bilateral lower extremities.  The examiner did not diagnose the Veteran with IVDS and did not find that the Veteran had experienced any incapacitating episodes in the preceding 12 months.  The examiner noted that the Veteran used a cane for ambulation at all times.  

Finally, in April 2014, per the instructions of the previous remand, the Veteran was afforded another VA examination to gauge the current severity of his service-connected degenerative disk disease.  The examiner correctly recited the Veteran's medical history as it relates to the back injury and subsequent degenerative disk disease and radiculopathy of the bilateral lower extremities.  The Veteran reported pain in the lower back, thighs, and right leg.  He also stated that he cannot walk very far or lift, and that his most comfortable position is sitting.  He stated that the symptoms in his thighs feel like pins, and that it is brought on by standing in one place.  He reported a burning in the right leg "all of the time."  He also reported significant problems from diabetes.  He also stated that he did not have any problem with bowel movements or urinating and denied prostate issues.  The Veteran also reported problems with his cervical spine causing radiation to the right arm and hand and denied any problems with his midback.  The Veteran reported flare-ups that are caused by standing in one place.  

Range of motion testing showed that the Veteran had forward flexion to 55 degrees, with pain beginning at 45 degrees; he had extension to 20 degrees, with painful motion beginning at 20 degrees; he had right and left lateral flexion to 15 degrees on each side, with pain beginning at 15 on each side; and he had right and left lateral rotation to 15 degrees on each side, with pain beginning at 15 degrees on each side.  Upon repetitive motion testing, the Veteran did not exhibit any additional loss of movement.  The Veteran reported functional loss inasmuch as he had less movement than normal, pain on movement, and gait abnormality.  However, the examiner opined that the Veteran's gait abnormality is secondary to diabetic polyneuropathy.  The Veteran did not have localized tenderness, pain on palpation, muscle spasms, and guarding.  He exhibited full strength of the lower extremities bilaterally.  His reflexes were hypoactive, 1+, in his knees and ankles bilaterally.  He had normal sensation to light touch on his upper thigh, thigh and knee, and lower leg and ankle.  However, there was decreased sensitivity in his feet and toes bilaterally.  The straight leg raising test results were negative bilaterally.      

The examiner diagnosed the Veteran with IVDS, but found that the Veteran had not had any incapacitating events in the previous 12 months.  The examiner noted the Veteran's continued use of a cane.  The examiner also noted the Veteran's surgical scars related to his back surgeries; however, he indicated that neither is painful or unstable, and they are not greater than 39 centimeters squared.  Upon a review of the diagnostic testing, the examiner noted the Veteran's degenerative disc disease, which is most pronounced at L4-L5 where there is "marked disc narrowing."  He also noted prominent anterior spurs partially bridging the L2-L3 and L3-L4 disc spaces.  Finally, he stated that there was "diffuse facet degenerative joint disease" and calcification in the abdominal aorta.  He indicated that his impression was "moderate to advanced multilevel degenerative spondylosis."  

The examiner also reviewed the Veteran's MRI records from August 2013 and he thoroughly discussed all degenerative changes noted in the spine.  In his impression, he noted that the Veteran has "hemilaminectomies" prior to L4 and L5 on the right side and degenerative spondylosis contributing to multilevel central and neural canal stenosis.  

The examiner was asked to specifically indicated whether the Veteran has bowl or bladder impairment, erectile dysfunction, and/or lower extremity radiculopathy of the left side as a result of his back disability.  The examiner found that the Veteran does have radiculopathy of the left lower extremity that is "most likely due to lumbar spine" degenerative disc disease.  However, the Board finds that the Veteran is in receipt of a separate rating for radiculopathy of the left lower extremity, rated under Diagnostic Code 8520.  

With regard to the question regarding other potential neurological impairments, including bowel or bladder impairment or erectile dysfunction, the examiner found that the Veteran did not report any bladder disability during the day and any problems he experiences at night, the examiner attributed to his uncontrolled diabetes mellitus.  He indicated that medical literature "strongly supports polyuria as a primary symptom of uncontrolled diabetes mellitus.  In addition, the examiner relayed that the Veteran denied bowel dysfunction.  Finally, the examiner noted that the Veteran himself attributes his erectile dysfunction to his diabetes mellitus.  Again, the examiner referred to medical literature, which strongly supports smoking and diabetes mellitus as risk factors for erectile dysfunction due to microvascular disease.  The Veteran reported that his doctors also feel the erectile dysfunction is secondary to diabetes.  After reviewing the Veteran's records, the examiner agreed with the assessment that the Veteran's erectile dysfunction is due to diabetes, and that the Veteran's long history of smoking is also a "major contributing factor."  

Given the above, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent during any portion of the appeal.  

In all but one of the Veteran's VA examinations, the examiners noted that his range of motion was not additionally limited by fatigue, weakness, incoordination, or lack of endurance after three repetitions.  The Board notes that the evidence is conflicting, but finds the most recent VA examination, from April 2014 is adequate to determine that the Veteran is not additionally limited by any of the factors.  Thus, even considering the Veteran's subjective complaints of pain, the medical evidence of record does not support any additional limitation of motion in response to repetitive motion that would support an evaluation in excess of the 20 percent assigned for the entire appeal period.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2013).

The Board notes that during his April 2012 VA examination, the examiner noted that the Veteran had experienced incapacitating episodes in the previous 12 months.  An "incapacitating episode" for purposes of Diagnostic Code 5243 is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  There is no objective medical evidence that he experienced incapacitating episodes requiring bedrest.  There is no evidence in the claims file that bed rest was prescribed by a physician.  Under the regulation, it is not enough that the Veteran took to his bed; rather, a physician must have prescribed the bed rest for the requisite period of time.  Accordingly, evaluation of his disability pursuant to Diagnostic Code 5243 based on incapacitating episodes is not warranted.  See 38 C.F.R. § 4.71a.  

With regard to Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, the Board notes that the Veteran reported and showed objective symptoms of radiculopathy of the bilateral lower extremities during the course of the appeal.  The Board notes that the Veteran is in receipt of separate ratings for the radiculopathy of the bilateral lower extremities.  The rating for the Veteran's right lower extremity radiculopathy is discussed below; his rating for left lower extremity radiculopathy is not on appeal.  Furthermore, the Veteran has, throughout the course of the appeal, reported constipation, bladder impairment, and erectile dysfunction as potential manifestations of his back disability.  However, the April 2014 examiner provided an opinion that none of the conditions are related to the Veteran's back disability.  Therefore, the Board finds that the medical evidence of record fails to show that the Veteran's lumbar spine disability was productive of any other objective neurological manifestations sufficient to warrant a separate rating, other than those for which he is already compensated.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2013).
 
II.  Radiculopathy of the right lower extremity

The Veteran was diagnosed with right lower extremity radiculopathy during his initial VA examination, which was provided in February 2011. 

The Veteran's radiculopathy of the right lower extremity is currently evaluated under Diagnostic Code 8520 as 40 percent disabling.  Under that Code, incomplete paralysis of the sciatic nerve warrants 10, 20, 40, or 60 percent evaluations if it is mild, moderate, moderately severe, or severe with marked muscular atrophy, respectively.  An 80 percent rating is warranted for paralysis of the sciatic nerve if the paralysis is complete; the foot dangles and drops; no active movement possible of muscles below the knee; flexion of knee weakened or (very rarely) lost.  38 C.F.R. §4.124a, Diagnostic Code 8520 (2013).  

In January 2012, during the Veteran's spine examination, the examiner provided findings regarding the Veteran's radiculopathy of the right lower extremity.  
The examiner found that the Veteran had severe constant pain, moderate intermittent pain, mild paresthesias and/or dysethesias, and mild numbness.  The Veteran complained of constipation, but otherwise did not report any other signs or symptoms of radiculopathy.  The examiner noted that it has been progressive since 1969 and is clinically present.  The examiner noted that the Veteran's gait is not normal; the Veteran reported that the weakness in his right leg causes him to fall.  The examiner noted that the Veteran tends to fall to the left, which the examiner attributed to the additional weight that is placed on the left leg.  

The examiner noted that the Veteran's femoral nerves and sciatic nerves of the right side are involved in his back issues.  He found that the sciatic nerve caused mild "incomplete paralysis" on the right side.  The external cutaneous nerve also resulted in mild "incomplete paralysis" on the right side.  The examiner noted that the Veteran's electromyography (EMG) from 2006 showed abnormalities on the right lower extremity.  The examiner noted that the Veteran's radiculopathy was severe on the right side.  In his remarks, the examiner noted that the use of the Veteran's right lower leg is worse; the pain is sharper and causes sensation in the right leg and results in the right leg failing to support the body.  The strength in the right leg is diminished, and the reflexes and flexibility of the spine is markedly diminished. 

The Veteran was also provided a disability benefits questionnaire examination in April 2012 regarding "hip and thigh conditions" that the examiner used to determine the severity of the Veteran's right lower extremity radiculopathy.  His right hip flexion was limited to 100 degrees and painful motion began at 90 degrees.  Right hip extension was limited to 5 degrees and painful motion began at 5 degrees.  Abduction beyond 10 degrees was lost.  The Veteran was unable to perform repetitive use testing due to weakness.  The Veteran's strength was diminished in hip flexion, abduction, and extension, bilaterally.  There was no ankylosis.  The examiner noted that the Veteran utilized a scooter and a cane to assist in ambulation.  He also found that the Veteran had difficulty walking and was unable to push more than 10 pounds.  The examiner noted radiculopathy, and noted that both the left and right sciatic nerves were affected.  He found that the Veteran had mild radiculopathy on the right side.  

In February 2013, the examiner found that the Veteran's radiculopathy of the right lower extremity resulted in mild intermittent pain and mild numbness.  He found that the Veteran's sciatic nerves, bilaterally, were involved in the radiculopathy and found that the Veteran's right lower extremity radiculopathy was mild in severity.  

Then, in April 2014, during the VA examination regarding the Veteran's thoracolumbar spine disability, the examiner commented on the severity of the Veteran's radiculopathy.  With regard to the right lower extremity, the examiner found that the Veteran had mild intermittent pain, mild paresthesias and/or dysesthesias, and moderate numbness.  The examiner noted that the sciatic nerves were involved bilaterally and that the radiculopathy was of mild severity bilaterally.  

In addition to the medical evidence of record, the Veteran has continually reported that he falls often due to the weakness of his lower extremities.  Indeed, during the January 2011 examination, the examiner himself noted that the reason he could not perform the repetitive range of motion examination was because of the Veteran's extreme instability.  The examiner indicated that the Veteran fell to the left, due to the instability and lack of strength on his right side.  The Veteran has also submitted a statement, dated May 2013, regarding his frequent falls.  Finally, the Veteran testified during his hearing that he had a notable decline in strength and stamina of his muscles.  He went on to explain that he falls once or twice each week, particularly when he is unable to find something to stabilize himself in his home.  The Veteran also reported constant pain that is between a "moderate" and "severe" on a pain scale.  

The Board recognizes that the several VA examiners provided opinions that the Veteran's peripheral radiculopathy of the right lower extremity is mild in nature.  However, the Board finds that the lay evidence taken together with the medical evidence of record, indicates that the Veteran had objective manifestations of the right lower extremity peripheral radiculopathy is moderately-severe.  The Veteran experiences symptoms that affect his strength and senses, and also results in constant pain and frequent falls.  Given the constant involvement of the right lower extremity, with reduced motor strength, hypoactive lower extremity reflex responses, and the Veteran's competent and credible reports of frequent falls since January 2012, the preponderance of the evidence indicates that the Veteran's incomplete paralysis of the sciatic nerve is moderately-severe in severity.  However, the Board notes that the Veteran does not have objective evidence of muscle atrophy, as is required for a higher rating.  Therefore, an initial rating in excess of 40 percent is not warranted for the period under consideration.  

The symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluations assigned and do not more nearly approximate the criteria for higher evaluations at any time during the relevant periods on appeal.  See 38 C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2013); see also Fenderson, supra.

III.  Other Considerations

Consideration has been given regarding whether the schedular evaluation is inadequate for the Veteran's lumbar spine degenerative disc disease or his right lower extremity peripheral radiculopathy, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1) (2013); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Veteran's rating for his lumbar spine disability contemplates his orthopedic manifestations of his spine disability.  The Board recognizes that the Veteran is in receipt of a separate compensable rating for his neurological manifestations, and the Veteran's rating for his radiculopathy of the right lower extremity contemplates those neurologic manifestations of his lumbar spine disability.  The ratings address the impairment the Veteran suffers as a result each disability, including impediments to daily functioning.  Thus, the Veteran's lay statements were considered in the 20 percent rating for his lumbar spine disability and the 40 percent rating for his peripheral radiculopathy.  Additionally, the schedular evaluations in this case are adequate for both the Veteran's degenerative disc disease of the lumbar spine and his radiculopathy of the right lower extremity.  For each disability, the diagnostic criteria adequately assess the severity and symptomatology, and provide higher ratings for more severe symptoms.  Also, there is no indication of frequent hospitalizations related to either of the Veteran's conditions.  Consideration of an extraschedular rating is thus not warranted for either disability on appeal.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Veteran is already in receipt of TDIU.  Therefore, further consideration of TDIU is not warranted.







ORDER

An increased initial rating in excess of 20 percent for degenerative disc disease of the lumbar spine is denied.

An initial rating in excess of 40 percent for peripheral radiculopathy of the right lower extremity is denied. 





____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


